Case 1:04-cr-00385-LMB Document 512 Filed 07/29/20 Page 1 of 2 PageID# 3312


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

 UNITED STATES OF AMERICA                        )
                                                 )
               v.                                )
                                                 )        CRIMINAL NO. 1:04-cr-385
 ALI AL-TIMIMI,                                  )
                                                 )
               Defendant.                        )

                         Consent Motion to Modify Protective Order

       On June 25, 2020, the Court entered a protective order governing the dissemination of

certain materials filed under seal in this case. The Order restricts the purposes for which the

parties may use those materials. More specifically, paragraph 3 of the Order states:

       The United States and defense counsel may use the Protected Materials for
       purposes of litigating the defendant's ongoing Emergency Motion for Release under
       the Bail Reform Act (ECF No. 465), and may make such further disclosures as may
       be necessary for the sole purpose of opposing or supporting this motion.

(ECF No. 494 ¶ 3 (emphasis added).)

       In its notice of withdrawal of certain arguments relating to those under-seal

materials (ECF No. 505), the government stated that it “intends to move the Court to

modify the protective order … so that the components within the Department of Justice

responsible for imposing SAMs may consider the defendant’s under-seal filing.”

(Id. at 4.) Accordingly, the government hereby moves to amend the Protective Order to

accomplish that purpose. A proposed order is attached.

       The government has consulted with defense counsel, who have no objection to

this motion.
Case 1:04-cr-00385-LMB Document 512 Filed 07/29/20 Page 2 of 2 PageID# 3313


                                     Respectfully submitted,

                                     G. Zachary Terwilliger
                                     United States Attorney


                               By:                      /s/
                                     Daniel T. Young
                                     John T. Gibbs
                                     Gordon D. Kromberg
                                     Assistant United States Attorneys
                                     United States Attorney’s Office
                                     2100 Jamieson Avenue
                                     Alexandria, Virginia 22314
                                     Office: (703) 299-3700
                                     Fax:     (703) 299-3980
                                     Email: daniel.young@usdoj.gov
                                              john.gibbs@usdoj.gov
                                              gordon.kromberg@usdoj.gov




                                      2
